DETAILED ACTION
This office action is in response to application number 16/259,487 filed on January 28, 2019.  Please note that no preliminary communications have been filed.  Claims 1-20 have been examined and are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2019 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 11, and 20 recite reading a given chunk of data…;  reading shadow records…; comparing the given chunk of data… with the shadow records… determining whether a coherent state exists. These limitations can be performed by a human mind and therefore are directed to a mental process.  The claimed computer, memory and file system are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
This judicial exception is not integrated into a practical application because the additional steps of recording an indication that the given chunk is corrupt or accurate is an insignificant extra-solution activity. The computer, memory and file system is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer, memory and file system limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 2 and 12 further elaborates on the determining step.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.
Claims 3, 4, 13 and 14 recite details regarding the creation of the first snapshot (chunks and shadow records are in the first snapshot).   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 5 and 15 elaborates on how the indication is recorded.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoens (Pub. No.: US 2013/0325824), hereinafter Shoens.

As for Claim 1, Shoens teaches of a computer-implemented method (Shoens Abstract, a method; Shoens ¶0007, computer system), comprising:

performing a first process for each chunk of data of each file of a snapshot of a file system (Shoens Abstract, providing block-level verification of replicated file systems. Embodiments operate in context of data storage environments, which may typically have multiple file systems, snapshots of file systems, and replicas of file systems), wherein the first process includes: 

reading a given chunk of data of a given file of a first snapshot of the file system; reading shadow records of a shadow file of the first snapshot, the shadow records being associated with the given file of the first snapshot (Shoens  

comparing the given chunk of data of the given file of the first snapshot with the shadow records for determining whether a coherent state exists between the given chunk of data of the given file of the first snapshot and one or more of the shadow records that were recorded in a snapshot creation window (Shoens Abstract, The signatures are compared to discover any differences. The differences may then be reconciled, where possible, to determine whether the differences indicate a corrupt or otherwise invalid replica); 

wherein the snapshot creation window is between a most recently completed update performed on the file system prior to creating the first snapshot of the file system and a most recently initiated update performed on the file system that occurred prior to completion of the first snapshot of the file system (Shoens ¶0003 and ¶0026, A snapshot of a file system will capture the content (e.g., files and directories) at an instant in time. A snapshot typically results in two data images: (1) the snapshot data (e.g., pointers, indices, metadata, etc. to record the contents of the file system at that moment in time); and (2) the active data that an application can read and write as soon as the snapshot is created (i.e., the active file system). Snapshots can be taken periodically, hourly, daily, weekly, on user demand, or at any other useful time or increment.  When a new file system is created for the first time, it may be referred to as "W1." If a snapshot of the active file system ("W1") is taken, the operation may result in a new, read-only version of the file system ("R1") and a new, active version of the file system ("W2"). Metadata is maintained to ensure that any changes made to the file system after the snapshot is taken do not impact the blocks being referred to by the snapshot (e.g., unless the snapshot is later removed, thereby releasing those blocks)); 

in response to determining that no coherent state exists between the given chunk of data of the given file of the first snapshot and one or more of the shadow records, recording an indication that the given chunk of data of the given file of the first snapshot is corrupt; and in response to determining that a coherent state exist between the given chunk of data of the given file of the first snapshot and one or more of the shadow records, recording an indication that the given chunk of data of the given file of the first snapshot is accurate (Shoens ¶0033, signatures are compared to discover any discrepancies between the source and target data. The discrepancies may indicate that the replicated file system is corrupt or otherwise invalid; ¶0068, a verification log can be generated [recording], which may include any useful information. In some implementations, the verification log simply states whether or not the verification was successful. In other implementations, the verification log indicates what discrepancies were identified, any reconciliation measures that were taken, etc.).  

As for Claim 2, Shoens further teaches of the computer-implemented method of claim 1 as disclosed above, comprising: in response to a determination that a coherent state exists between each of the chunks of data of the given file of the first snapshot and one or more of the shadow records, recording an indication that the given file of the first snapshot is accurate (Shoens ¶0068, data block fingerprints are compared to determine whether any inconsistencies are present between the source and target file systems. Additionally, other information may .  

As for Claim 5, Shoens further teaches of the computer-implemented method of claim 1 as disclosed above, wherein recording the indication that the given chunk of data of the given file of the first snapshot is accurate includes performing at least one operation selected from the group consisting of: updating the shadow records associated with the given file of the first snapshot to reflect matching data of the existing coherent state, storing an indication on the shadow file that the first snapshot is accurate, and storing an instruction that the given chunk of data of the given file of the first snapshot thereafter is never to be changed  (Shoens ¶0033, signatures are compared to discover any discrepancies between the source and target data. The discrepancies may .  

As for Claim 6, Shoens further teaches of the computer-implemented method of claim 1 as disclosed above, comprising: performing a second process several times, wherein the second process includes: modifying one or more files of the file system; during modification of the one or more files of the file system, creating one or more additional snapshots of the file system; in response to creating the one or more additional snapshots of the file system, performing the first process for each chunk of data of each file of each snapshot of the file system; deleting some of the snapshots of the file system; and in response to deleting some of the snapshots of the file system, performing the first process for each chunk of data of each file of each snapshot of the file system (Shoens ¶0003, snapshots are created; ¶0048, snapshots are deleted; ¶0083, When the replicated file system is a live (e.g., active) file system, various functions can be .  

As for Claim 7, Shoens further teaches of the computer-implemented method of claim 6 as disclosed above, wherein the modifying of one or more files of the file system is performed while input/output tasks of the file system are not quiesced (Shoens ¶0083, When the replicated file system is a live (e.g., active) file system, various functions can be performed on the file system, such as deleting snapshots. At "Time 2" 1130, the target replicated file system is made live; and at "Time 3" 1140, the live target replicated file system is modified by deleting snapshot "T2" 725b).  

As for Claim 8, Shoens further teaches of the computer-implemented method of claim 6 as disclosed above, wherein one or more of the snapshots of the file system existed prior to the modification of the one or more files of the file system (Shoens ¶0083 and Figure 7, When the replicated file system is a live (e.g., active) file system, various functions can be performed on the file system, such as deleting snapshots. At "Time 2" 1130, the target replicated file system is made .  

As for Claim 9, Shoens further teaches of the computer-implemented method of claim 6 as disclosed above, wherein the modified files of the file system are randomly selected (Shoens ¶0003, Snapshots can be taken periodically, hourly, daily, weekly, on user demand, or at any other useful time or increment).  

As for Claim 10, Shoens further teaches of the computer-implemented method of claim 6 as disclosed above, wherein the one or more additional snapshots of the file system are created at random times, wherein the deleted snapshots of the file system are deleted at random times (Shoens ¶0003, Snapshots can be taken periodically, hourly, daily, weekly, on user demand, or at any other useful time or increment).   

As for Claim 11, Shoens teaches of a computer program product for verifying an integrity of data files stored in copy-on-write based file system snapshots, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Shoens ¶0101, a method or , the program instructions readable and/or executable by a computer to cause the computer (Shoens ¶0007, computer system) to perform a first process for each chunk of data of each file of a snapshot of a file system (Shoens Abstract, providing block-level verification of replicated file systems. Embodiments operate in context of data storage environments, which may typically have multiple file systems, snapshots of file systems, and replicas of file systems), wherein the first process includes: 

reading, by the computer, a given chunk of data of a given file of a first snapshot of the file system; reading, by the computer, shadow records of a shadow file of the first snapshot, the shadow records being associated with the given file of the first snapshot (Shoens Paragraph 0004, once a file system has been replicated, it may be desirable to verify that the replicated data is accurate. Traditional techniques for verifying a replicated file system typically traverse the file tree (e.g., the directory structure) to create fingerprints (e.g., hash checksums) of each file of both the source and replica file systems. The fingerprints can then be compared to detect any differences between the source and replicated files);

comparing, by the computer, the given chunk of data of the given file of the first snapshot with the shadow records for determining whether a coherent state exists between the given chunk of data of the given file of the first snapshot and one or more of the shadow records that were recorded in a snapshot creation window (Shoens Abstract, The signatures are compared to discover any differences. The differences may then be reconciled, where possible, to determine whether the differences indicate a corrupt or otherwise invalid replica) 

wherein the snapshot creation window is between a most recently completed update performed on the file system prior to creating the first snapshot of the file system and a most recently initiated update performed on the file system that occurred prior to completion of the first snapshot of the file system (Shoens ¶0003 and ¶0026, A snapshot of a file system will capture the content (e.g., files and directories) at an instant in time. A snapshot typically results in two data images: (1) the snapshot data (e.g., pointers, indices, metadata, etc. to record the contents of the file system at that moment in time); and (2) the active data that an application can read and write as soon as the snapshot is created (i.e., the active file system). Snapshots can be taken periodically, hourly, daily, weekly, on user demand, or at any other useful time or increment.  When a new file system is created for the first time, it may be referred to as "W1." If a snapshot of the active file system ("W1") is taken, the operation may result in a new, read-only version of the file system ("R1") and a new, active version of the file system ("W2"). Metadata is maintained to ensure that any changes made to the file system after the snapshot is taken do not impact the blocks being referred to by the snapshot (e.g., unless the snapshot is later removed, thereby releasing those blocks));

in response to determining that no coherent state exists between the given chunk of data of the given file of the first snapshot and one or more of the shadow records, recording, by the computer, an indication that the given chunk of data of the given file of the first snapshot is corrupt; and in response to determining that a coherent state exist between the given chunk of data of the given file of the first snapshot and one or more of the shadow records, recording, by the computer, an indication that the given chunk of data of the given file of the first snapshot is accurate (Shoens ¶0033, signatures are compared to discover any discrepancies between the source and target data. The discrepancies may indicate that the replicated file system is corrupt or otherwise invalid; ¶0068, a verification log can be generated [recording], which may include any useful information. In some implementations, the verification log simply states whether or not the verification was successful. In other implementations, the verification log indicates what discrepancies were identified, any reconciliation measures that were taken, etc.).  

As for Claim 12, Shoens further teaches of the computer program product of claim 11 as disclosed above, the program instructions readable and/or executable by the computer to cause the computer to: in response to a determination that a coherent state exists between each of the chunks of data of the given file of the first snapshot and one or more of the shadow records, record, by the computer, an indication that the given file of the first snapshot is accurate (Shoens ¶0068, data block fingerprints are compared to determine whether any inconsistencies are present between the source and target file systems. Additionally, other information may be evaluated as part of the comparison at stage 816 to facilitate the comparison process, to identify additional discrepancies, to identify reconciliation opportunities, and/or for other reasons. At stage 820, results of the verification can be output in one or more ways. For example, a verification log can be generated, which may include any useful information. In some implementations, the verification log simply states whether or not the verification was successful. In other implementations, the verification log indicates what discrepancies were identified, any reconciliation measures that were taken, etc).  

As for Claim 15, Shoens further teaches of the computer program product of claim 11 as disclosed above, wherein recording the indication that the given chunk of data of the given file of the first snapshot is accurate includes performing, by the computer, at least one operation selected from the group consisting of: updating the shadow records associated with the given file of the first snapshot to reflect matching data of the existing coherent state, storing an indication on the shadow file that the first snapshot is accurate, and storing an instruction that the given chunk of data of the given file of the first snapshot thereafter is never to be changed  (Shoens ¶0033, signatures are compared to discover any discrepancies between the source and target data. The discrepancies may indicate that the replicated file system is corrupt or otherwise invalid; ¶0068, a verification log can be generated [recording], which may include any useful information. In some implementations, the verification log simply states whether or not the verification was successful. In other implementations, the verification log indicates what discrepancies were identified, any reconciliation measures that were taken, etc.).  

As for Claim 16-19, these claims are analogous to those of claims 6-10.  Therefore Claims 16-19 are rejected under the same grounds of rejection as those applied to Claims 6-10.  

As for Claim 20, Shoens teaches of a system (Shoens Abstract, a system), comprising:  a processor (Shoens Figure 1, processor 112a); and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (Shoens ¶0101, a method or algorithm described in connection with the present disclosure, may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of tangible storage medium. Some examples of storage media that may be used include random access memory (RAM), read only memory (ROM), flash memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM and so forth. A storage medium may be coupled to a processor such that the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. A software module may be a single instruction, or many instructions, and may be distributed over several different code segments, among different programs, and across multiple storage media), the logic being configured to: perform a first process for each chunk of data of each file of a snapshot of a file system (Shoens Abstract, providing block-level verification of replicated file systems. Embodiments operate in context of data storage environments, which may typically have multiple file systems, snapshots of file systems, and replicas of file systems), wherein the first process includes: 

reading a given chunk of data of a given file of a first snapshot of the file system; reading shadow records of a shadow file of the first snapshot, the shadow records being associated with the given file of the first snapshot (Shoens Paragraph 0004, once a file system has been replicated, it may be desirable to verify that the replicated data is accurate. Traditional techniques for verifying a replicated file system typically traverse the file tree (e.g., the directory structure) to create fingerprints (e.g., hash checksums) of each file of both the source and replica file systems. The fingerprints can then be compared to detect any differences between the source and replicated files);

comparing the given chunk of data of the given file of the first snapshot with the shadow records for determining whether a coherent state exists between the given chunk of data of the given file of the first snapshot and one or more of the shadow records that were recorded in a snapshot creation window (Shoens Abstract, The signatures are compared to discover any differences. The differences may then be reconciled, where possible, to determine whether the differences indicate a corrupt or otherwise invalid replica), 

wherein the snapshot creation window is between a most recently completed update performed on the file system prior to creating the first snapshot of the file system and a most recently initiated update performed on the file system that occurred prior to completion of the first snapshot of the file system (Shoens ¶0003 and ¶0026, A snapshot of a file system will capture the content (e.g., files and directories) at an instant in time. A snapshot typically results in two data images: (1) the snapshot data (e.g., pointers, indices, metadata, etc. to record the contents of the file system at that moment in time); and (2) the active data that an application can read and write as soon as the snapshot is created (i.e., the active file system). Snapshots can be taken periodically, hourly, daily, weekly, on user demand, or at any other useful time or increment.  When a new file system is created for the first time, it may be referred to as "W1." If a snapshot of the active file system ("W1") is taken, the operation may result in a new, read-only version of the file system ("R1") and a new, active version of the file system ("W2"). Metadata is maintained to ensure that any changes made to the file system after the snapshot is taken do not impact the blocks being referred to by the snapshot (e.g., unless the snapshot is later removed, thereby releasing those blocks));  

in response to determining that no coherent state exists between the given chunk of data of the given file of the first snapshot and one or more of the shadow records, recording an indication that the given chunk of data of the given file of the first snapshot is corrupt; and  in response to determining that a coherent state exist between the given chunk of data of the given file of the first snapshot and one or more of the shadow records, recording an indication that the given chunk of data of the given file of the first snapshot is accurate (Shoens ¶0033, signatures are compared to discover any discrepancies between the source and target data. The discrepancies may indicate that the replicated file system is corrupt or otherwise invalid; ¶0068, a verification log can be generated [recording], which may include any useful information. In some implementations, the verification log simply states whether or not the verification was successful. In other implementations, the verification log indicates what discrepancies were identified, any reconciliation measures that were taken, etc.).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens as applied to claims 1 above, and further in view of Patterson (US 10,140,303 B1), hereinafter Patterson.

As for Claim 3, Shoens further teaches of the computer-implemented method of claim 1 as disclosed above.
Shoens does not explicitly teach wherein the first snapshot of the file system is created prior to input/output tasks of the file system being quiesced.  
However, Patterson does teach wherein the first snapshot of the file system is created prior to input/output tasks of the file system being quiesced (Patterson Col 21 line 62 – Col 26 line 26, Quiescing applications prior to copying .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot system of Shoens with the quiescing of Patterson in order to reduce a likelihood of data corruption in the event of a failure and may reduce the input/output logs maintained by the applications for recovery, or the like (Patterson Col 21 line 62 – Col 26 line 26).  

As for Claim 4, Shoens further teaches of the computer-implemented method of claim 1 as disclosed above.
Shoens does not explicitly teach wherein the first snapshot of the file system is created while input/output tasks of the file system are quiesced.  
However, Patterson does teach wherein the first snapshot of the file system is created while input/output tasks of the file system are quiesced (Patterson Col 21 line 62 – Col 26 line 26, Quiescing applications prior to copying data may allow for application-consistent data replication and for consistency points to be established).
Shoens with the quiescing of Patterson in order to reduce a likelihood of data corruption in the event of a failure and may reduce the input/output logs maintained by the applications for recovery, or the like (Patterson Col 21 line 62 – Col 26 line 26).  

As for Claims 13 and 14, they contain limitations that are analogous to those of Claims 3 and 4, therefore Claims 13 and 14 are rejected under the same grounds of rejection as Claims 3 and 4 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
03/12/2021